Citation Nr: 0012145	
Decision Date: 05/09/00    Archive Date: 05/18/00

DOCKET NO.  97-10 115A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an effective date earlier than August 31, 1977 
for the grant of service connection for sickle cell anemia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran served on active duty from April 1965 to May 
1967.

This appeal arose from a February 1997 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to an 
effective date earlier than August 31, 1977 for the grant of 
service connection for sickle cell anemia.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for 
sickle cell anemia by a rating action issued in September 
1967; he was notified of this decision on October 2, 1967.  
He failed to timely appeal this decision.

2.  The veteran's claim to reopen his request for service 
connection for sickle cell anemia was received on August 31, 
1977.


CONCLUSIONS OF LAW

1.  The September 1967 denial by the RO was final.  38 U.S.C. 
§ 4005 (1976); 38 C.F.R. § 3.105 (1978).

2.  Under governing law, the effective date of the award of 
service connection for sickle cell anemia is August 31, 1977.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.400(h)(2) 
(1978).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, he has presented a claim 
which is plausible.  It is also found that all relevant facts 
have been properly developed.  The record is devoid of any 
indication that there are other records available which 
should be obtained.  Therefore, no further development is 
required in order to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).

The facts of this case show that the veteran was denied 
entitlement to service connection for sickle cell anemia by a 
rating action issued by the RO in September 1967.  On October 
2, 1967, he was sent correspondence by the RO which informed 
him of this denial and of his appellate rights.  However, he 
failed to timely file an appeal by filing a notice of 
disagreement within one year from the date of notification of 
this determination.  38 U.S.C. § 4005; 38 C.F.R. § 3.105(a).  

The veteran then submitted a statement, which was received at 
the RO on August 31, 1977, which requested that his claim for 
service connection for sickle cell anemia be reopened.  The 
RO denied this claim in September 1977.  The veteran appealed 
this decision.  In December 1978, the Board of Veterans' 
Appeals (Board) found that the 1967 denial had not been 
obviously erroneous and that, since no new and material 
evidence had been submitted, the claim could not be reopened.  
However, it was determined that further administrative action 
was warranted.  Service connection was then granted, pursuant 
to 38 C.F.R. § 19.2 (1978) on the basis of difference of 
opinion and administrative discretion.  This decision also 
granted the claim for service connection, effective August 
31, 1977, the date of receipt of the application to reopen 
the claim.  

According to the regulations then applicable, for grants of 
service connection based upon a difference of opinion, as to 
those decisions which have become final (by appellate 
decision or failure to timely initiate and perfect an appeal) 
prior to receipt of an application for reconsideration or to 
reopen, the effective date will be the date of receipt of 
such application or the date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(h)(2) (1978).

The objective evidence of record revealed that the veteran 
filed his claim to reopen his request for service connection 
for sickle cell anemia on August 31, 1977.  There is no 
evidence that any earlier claim was filed.  The law clearly 
stated that, for those claims granted due to a difference of 
opinion, the effective date would be the date of receipt of 
the claim to reopen a previously disallowed claim or the date 
entitlement arose, whichever is later.  The later date in 
this case is the date of receipt of the claim, August 31, 
1977.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for an effective date 
earlier than August 31, 1977 for the award of service 
connection for sickle cell anemia.


ORDER

Entitlement to an effective date earlier than August 31, 1977 
for the award of service connection for sickle cell anemia is 
denied.



		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals



 

